                   Case 20-10343-LSS              Doc 5786           Filed 07/27/21   Page 1 of 11




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

       In re:                                                               Chapter 11
       BOY SCOUTS OF AMERICA AND                                            Case No. 20-10343 (LSS)
       DELAWARE BSA, LLC,1
                                                                            (Jointly Administered)
                               Debtors.

                         NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                           HEARING ON JULY 29, 20212, AT 10:00 A.M. (ET)

  This remote hearing will be conducted entirely over Zoom and requires all participants to register in
                 advance. Please register by July 29, 2021 at 8:30 a.m. Eastern Time

                          COURTCALL WILL NOT BE USED FOR THIS HEARING.
                            Please use the following link to register for this hearing:

        https://debuscourts.zoomgov.com/meeting/register/vJIsceipqzkqH8acFzl6S6L5up_DlTbG-co

After registering your appearance by Zoom, you will receive a confirmation email containing information
                                      about joining the hearing.

                                             Topic: Boy Scouts of America

                        Time: July 29, 2021, at 10:00 a.m. Eastern Time (US and Canada)

  MATTERS GOING FORWARD:

  1.         Hartford Accident and Indemnity Company, First State Insurance Company and Twin City
             Fire Insurance Company’s Motion to Compel Abused in Scouting and Kosnoff Law PLLC
             to Submit Rule 2019 Disclosures (D.I. 2028, Filed 2/3/21).

             Objection Deadline: February 10, 2021, at 4:00 p.m. (ET).

             Responses Received:

             a)       Kosnoff Law’s Omnibus Objection to Hartford’s and Century’s Motions to Compel
                      (D.I. 2142, Filed 2/10/21);


  1
    The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
  number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
  is 1325 West Walnut Hill Lane, Irving, Texas 75038.

  2
      If necessary the Hearing will be continued on July 30, 2021.
          Case 20-10343-LSS        Doc 5786    Filed 07/27/21    Page 2 of 11




     b)     Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C.’s Omnibus Response to
            (I) Hartford Accident and Indemnity Company, First State Insurance Company and
            Twin City Fir Insurance Company’s Motion to Compel Abused in Scouting And
            Kosnoff Law PLLC to Submit Rule 2019 Disclosures and (II) Century’s Motion to
            Compel Abused in Scouting, Kosnoff Law PLLC, and the Coalition to Submit the
            Disclosures Required by Federal Rule of Bankruptcy Procedure 2019
            (D.I. 2143, Filed 2/10/21); and

     c)     Kosnoff Law’s Supplemental Omnibus Objection to Hartford’s and Century’s
            Motions to Compel Rule 2019 Disclosures (D.I. 5679, filed 7/22/21).

     Related Pleadings:

     a)     Reply in Support of Hartford Accident and Indemnity Company, First State
            Insurance Company and Twin City Fire Insurance Company’s Motion to Compel
            Abused in Scouting and Kosnoff Law PLLC to Submit Rule 2019 Disclosures
            (D.I. 2170, Filed 2/11/21); and

     b)     Joinder by Travelers Casualty and Surety Company, Inc. (FKA Aetna Casualty &
            Surety Company), St. Paul Surplus Line Insurance Company and Gulf Insurance
            Company to Hartford’s Motion to Compel Abused in Scouting and Kosnoff Law
            PLLC to Submit Rule 2019 Disclosures (D.I. 2181, Filed 2/11/21).

     Status: This matter is going forward.

2.   Century’s Motion to Compel Ichor Consulting, LLC to Submit the Disclosures Required
     by Federal Rule of Bankruptcy Procedure 2019 (D.I. 2029, Filed 2/3/21).

     Objection Deadline: February 10, 2021, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

     a)     Joinder by Agricultural Insurance Company to Century’s Motion to Compel Ichor
            Consulting, LLC to Submit the Disclosures Required by Federal Rule of
            Bankruptcy Procedure 2019 (D.I. 2132, Filed 2/10/21);

     b)     Joinder, Response and Objection to Century’s Motion to Compel Ichor Consulting,
            LLC to Submit the Disclosures Required by Federal Rule of Bankruptcy Procedure
            2019 (D.I. 2144, Filed 2/10/21);

     c)     Joinder by Travelers Casualty and Surety Company, Inc. (FKA Aetna Casualty &
            Surety Company), St. Paul Surplus Line Insurance Company and Gulf Insurance
            Company to Century’s Motion to Compel Ichor Consulting, LLC to Submit the
          Case 20-10343-LSS        Doc 5786    Filed 07/27/21    Page 3 of 11




            Disclosures Required by Federal Rule of Bankuptcy Procedure 2019 (D.I. 2182,
            Filed 2/11/21);

     d)     Century’s Reply in Support of its Motion to Compel Ichor Consulting, LLC to
            Submit the Disclosures Required by Federal Rule of Bankruptcy Procedure 2019
            (D.I. 2198, Filed 2/15/21); and

     e)     Corrected Response to Century’s Motion to Compel Ichor Consulting, LLC to
            Submit the Disclosures Required by Federal Rule of Bankruptcy Procedure 2019
            (D.I. 2208, Filed 2/12/21).

     Status: This matter is going forward.

3.   Century’s Motion to Compel Abused In Scouting, Kosnoff Law PLLC, and the Coalition
     to Submit the Disclosures Required by Federal Rule of Bankruptcy Procedure 2019
     (D.I. 2030, Filed 2/3/21).

     Objection Deadline: February 10, 2021, at 4:00 p.m. (ET).

     Responses Received:

     a)     Limited Objection of the Coalition of Abused Scouts for Justice to Century’s
            Motion to Compel [D.I. 2030] (D.I. 2135, Filed 2/10/21);

     b)     Kosnoff Law’s Omnibus Objection to Hartford’s and Century’s Motions to Compel
            (D.I. 2142, Filed 2/10/21);

     c)     Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C.’s Omnibus Response to
            (I) Hartford Accident and Indemnity Company, First State Insurance Company and
            Twin City Fir Insurance Company’s Motion to Compel Abused in Scouting
            Andkosnoff Law PLLC to Submit Rule 2019 Disclosures and (II) Century’s Motion
            to Compel Abused in Scouting, Kosnoff Law PLLC, and the Coalition to Submit
            the Disclosures Required by Federal Rule of Bankruptcy Procedure 2019 (D.I.
            2143, Filed 2/10/21); and

     d)     Kosnoff Law’s Supplemental Omnibus Objection to Hartford’s and Century’s
            Motions to Compel Rule 2019 Disclosures (D.I. 5679, filed 7/22/21).

     Related Pleadings:

     a)     Joinder by Travelers Casualty and Surety Company, Inc. (FKA Aetna Casualty &
            Surety Company), St. Paul Surplus Line Insurance Company and Gulf Insurance
            Company to Century’s Motion to Compel Abused in Scouting and Kosnoff Law
            PLLC and the Coalition to Submit the Disclosures Required by Federal Rule of
            Bankruptcy Procedure 2019 (D.I. 2183, Filed 2/11/21).
          Case 20-10343-LSS         Doc 5786    Filed 07/27/21     Page 4 of 11




     Status: This matter is going forward.

4.   Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and 105(a) of the
     Bankruptcy Code, (I) Authorizing the Debtors to Enter Into and Perform Under the
     Restructuring Support Agreement, and (II) Granting Related Relief (D.I. 5466, filed
     7/1/21).

     Objection Deadline: July 22, 2021, at 4:00 p.m. (ET); extended to July 23, 2021, at 12:00
     p.m. (ET) for Courtney and Stephen Knight as Surviving Parents of E.J.K. a minor child,
     and Stephen Knight as the Personal Representative of the Estate of E.J.K.

     Responses Received:

     a)     Limited Objection and Reservation of Rights of the Church of Jesus Christ Latter-
            Day Saints, a Utah Corporation Sole, to Debtors’ Motion for Entry of an Order,
            Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing
            the Debtors to Enter Into and Perform Under the Restructuring Support Agreement,
            and (II) Granting Related Relief (D.I. 5674, filed 7/22/21);

     b)     Joint Objection of the Roman Catholic Ad Hoc Committee and the United
            Methodist Ad Hoc Committee to the Debtors’ Motion for Entry of an Order,
            Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing
            the Debtors to Enter Into and Perform Under the Restructuring Support Agreement,
            and (II) Granting Related Relief (D.I. 5676, filed 7/22/21);

     c)     Joinder and Reservation of Rights of the Episcopal Church to the Limited Objection
            and Reservation of Rights of the Church of Jesus Christ Latter-Day Saints, a Utah
            Corporation Sole, to Debtors’ Motion for Entry of an Order, Pursuant to Sections
            363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter
            Into and Perform Under the Restructuring Support Agreement, and (II) Granting
            Related Relief (D.I. 5677, filed 7/22/21);

     d)     [SEALED] Joinder of the Coalition of Abused Scouts for Justice, The Official
            Committee of Tort Claimants, and The Future Claims Representative to, and Brief
            in Support of Debtors’ Motion for an Order, Pursuant to Sections 363(b) and 105(a)
            of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform Under
            the Restructuring Agreement, and (II) Granting Related Relief (D.I. 5678, filed
            7/22/21);

     e)     Notice of Filing of Final Redacted Version of Joinder of the Coalition of Abused
            Scouts for Justice, The Official Committee of Tort Claimants, and The Future
            Claims Representative to, and Brief in Support of Debtors’ Motion for an Order,
            Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing
            Debtors to Enter Into and Perform Under the Restructuring Agreement, and (II)
            Granting Related Relief (D.I. 5680, filed 7/22/20);
     Case 20-10343-LSS       Doc 5786     Filed 07/27/21     Page 5 of 11




f)    Hartford’s Objection to Debtors’ Motion For Entry of an Order (I) Authorizing The
      Debtors to Enter Into and Perform Under the Restructuring Support Agreement,
      and (II) Granting Related Relief (D.I. 5681, filed 7/22/21);

g)    Objection to Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to
      Enter Into and Perform Under the Restructuring Support Agreement, and (II)
      Granting Related Relief (D.I. 5682, filed 7/22/21);

h)    Declaration of Kristian Roggendorf, Esq., in Support of Objection to Debtors’
      Motion for Entry of an Order (I) Authorizing the Debtors to Enter Into and Perform
      Under the Restructuring Support Agreement, and (II) Granting Related Relief (D.I.
      5683, filed 7/22/21);

i)    Certain Insurers’ Objection to of Debtors’ Motion for an Order, Pursuant to
      Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to
      Enter Into and Perform Under the Restructuring Agreement, and (II) Granting
      Related Relief (D.I. 5684, filed 7/22/21);

j)    United States Trustee’s Objection to Debtors’ Motion for Entry of an Order (I)
      Authorizing the Debtors to Enter Into and Perform Under the Restructuring Support
      Agreement, and (II) Granting Related Relief (D.I. 5685, filed 7/22/21);

k)    Declaration of Joel Millar in Support of Hartford’s Objection to Debtors' Motion
      For Entry Of An Order (I) Authorizing The Debtors To Enter Into And Perform
      Under The Restructuring Support Agreement, And (II) Granting Related Relief
      (D.I. 5686, filed 7/22/21);

l)    Old Republic Insurance Company’s Objection and Joinder to Certain Insurers’
      Objection to of Debtors’ Motion for an Order, Pursuant to Sections 363(b) and
      105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform
      Under the Restructuring Agreement, and (II) Granting Related Relief (D.I. 5687,
      filed 7/22/21);

m)    Joinder of Archbishop of Agaña, A Corporation Sole to the Roman Catholic Ad
      Hoc Committee’s Objection to the Debtors’ Motion for Authorization to Enter into
      and Perform Under Restructuring Support Agreement and For Related Relief (D.I.
      5690, filed 7/22/21);

n)    Joinder of the Diocese Buffalo, N.Y., to the Roman Catholic Ad Hoc Committee’s
      Objection to the Debtors’ Motion for Authorization to Enter into and Perform
      Under Restructuring Support Agreement and for Related Relief (D.I. 5692, filed
      7/22/21);

o)    Joinder of the Roman Catholic Diocese of Ogdensburg, New York to the Roman
      Catholic Ad Hoc Committee’s Objection to the Debtors’ Motion for Authorization
     Case 20-10343-LSS       Doc 5786     Filed 07/27/21     Page 6 of 11




      to Enter into and Perform Under Restructuring Support Agreement and for Related
      Relief (D.I. 5693, filed 7/22/21);

p)    Joinder of the Diocese of Rochester to the Roman Catholic Ad Hoc Committee’s
      Objection to the Debtors’ Motion for Authorization to Enter into and Perform
      Under Restructuring Support Agreement and for Related Relief (D.I. 5695, filed
      7/22/21);

q)    Joinder of the Roman Catholic Diocese of Syracuse, New York to the Roman
      Catholic Ad Hoc Committee’s Objection to the Debtors’ Motion for Authorization
      to Enter into and Perform Under Restructuring Support Agreement and for Related
      Relief (D.I. 5699, filed 7/22/21);

r)    Joinder of Arch Insurance Company to Certain Insurers’ Objection to Debtors’
      Motion for Entry of an Order, Pursuant to Sections 363(b) and 105(a) of the
      Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform Under the
      Restructuring Agreement, and (II) Granting Related Relief (D.I. 5702, filed
      7/22/21);

s)    [SEALED] Century’s Objections to the Debtors’ Motion for Entry of an Order,
      Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing
      Debtors to Enter Into and Perform Under the Restructuring Agreement, and (II)
      Granting Related Relief (D.I. 5707, filed 7/22/21);

t)    [SEALED] Declaration of Daniel Shamah in Support of Century’s Objections to
      the Debtors’ Motion for an Order, Pursuant to Sections 363(b) and 105(a) of the
      Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform Under the
      Restructuring Agreement, and (II) Granting Related Relief (D.I. 5708, filed
      7/22/21);

u)    [SEALED] Objection to the Payment of the Coalition’s Lawyers in Accordance
      with the Debtors’ Motion for an Order, Pursuant to Sections 363(b) and 105(a) of
      the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform Under the
      Restructuring Agreement, and (II) Granting Related Relief (D.I. 5709, filed
      7/22/21);

v)    Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b)
      and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and
      Perform Under the Restructuring Agreement, and (II) Granting Related Relief Filed
      By Courtney Knight and Stephen Knight, Jointly as the Surviving Parents of E.J.K.,
      a Minor Child and Stephen Knights, as Personal Representative of the Estate of
      E.J.K. (D.I. 5711, filed 7/23/221);
      Case 20-10343-LSS       Doc 5786      Filed 07/27/21    Page 7 of 11




w)     Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Agreement, and (II) Granting Related Relief
       (D.I. 5722, filed 7/23/21);

x)     (REDACTED) Century’s Objections to the Debtors’ Motion for Entry of an Order,
       Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing
       Debtors to Enter Into and Perform Under the Restructuring Agreement, and (II)
       Granting Related Relief (D.I. 5723, filed 7/23/21);

y)     (REDACTED) Century’s Objection to the Payment of the Coalition’s Lawyers in
       Accordance with the Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Agreement, and (II) Granting Related Relief
       (D.I. 5724, filed 7/23/21);

z)     Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Agreement, and (II) Granting Related Relief
       (D.I. 5725, filed 7/23/21);

aa)    Errata to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Agreement, and (II) Granting Related Relief
       (D.I. 5726, filed 7/23/21);

bb)    Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Agreement, and (II) Granting Related Relief
       (D.I. 5727, filed 7/23/21);

cc)    Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Agreement, and (II) Granting Related Relief
       (D.I. 5743, filed 7/26/21);

dd)    Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Agreement, and (II) Granting Related Relief
       (D.I. 5744, filed 7/26/21);

ee)    Limited Supplemental Joinder of the Coalition of Abused Scouts for Justice to and
       in Support of Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b)
       and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and
       Perform Under the Restructuring Agreement, and (II) Granting Related Relief (D.I.
       5745, filed 7/26/21);
      Case 20-10343-LSS       Doc 5786      Filed 07/27/21    Page 8 of 11




ff)    Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Agreement, and (II) Granting Related Relief
       (D.I. 5754, filed 7/26/21);
gg)    Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Agreement, and (II) Granting Related Relief
       (D.I. 5755, filed 7/26/21);

hh)    Statement of the Ad Hoc Committee of Local Councils in Support of the RSA
       Approval Motion (D.I. 5756, filed 7/26/21);

ii)    [SEALED] Supplemental Brief of the Coalition of Abused Scouts for Justice, the
       Official Committee of Tort Claimants, and the Future Claims Representative in
       Support of Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and
       105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform
       Under the Restructuring Agreement, and (II) Granting Related Relief (D.I. 5757,
       filed 7/26/21);

jj)    (REDACTED) Supplemental Brief of the Coalition of Abused Scouts for Justice,
       the Official Committee of Tort Claimants, and the Future Claims Representative in
       Support of Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and
       105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform
       Under the Restructuring Agreement, and (II) Granting Related Relief (D.I. 5760,
       filed 7/26/21);

kk)    Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Agreement, and (II) Granting Related Relief
       (D.I. 5765, filed 7/26/21); and

ll)    Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections
       363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing Debtors to Enter Into
       and Perform Under the Restructuring Agreement, and (II) Granting Related Relief
       (D.I. 5777, filed 7/27/21).

Related Pleadings:

a)     Declaration of Roger C. Mosby in Support of Debtors’ Motion for Entry of an
       Order, Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I)
       Authorizing the Debtors to Enter Into and Perform Under the Restructuring Support
       Agreement, and (II) Granting Related Relief (D.I. 5469, filed 7/1/21);
          Case 20-10343-LSS         Doc 5786     Filed 07/27/21     Page 9 of 11




     b)     Declaration of Brian Whittman in Support of Debtors’ Motion for Entry of an
            Order, Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I)
            Authorizing the Debtors to Enter Into and Perform Under the Restructuring Support
            Agreement, and (II) Granting Related Relief (D.I. 5470, filed 7/1/21);

     c)     Amended Notice of Debtors’ Motion for Entry of an Order, Pursuant to Sections
            363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter
            Into and Perform Under the Restructuring Support Agreement, and (II) Granting
            Related Relief (D.I. 5526, filed 7/7/21);

     d)     Debtors’ Omnibus Reply in Further Support of Debtors’ Motion for Entry of an
            Order, Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I)
            Authorizing the Debtors to Enter Into and Perform Under the Restructuring Support
            Agreement, and (II) Granting Related Relief (D.I. 5759, filed 7/26/21);

     e)     Declaration of Devang Desai in Support of Debtors’ Motion for Entry of an Order,
            Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing
            the Debtors to Enter Into and Perform Under the Restructuring Support Agreement,
            and (II) Granting Related Relief (D.I.5763, filed 7/26/21);

     f)     Supplemental Declaration of Brian Whittman in Support of Debtors’ Motion for
            Entry of an Order, Pursuant to Sections 363(b) and 105(a) of the Bankruptcy Code,
            (I) Authorizing the Debtors to Enter into and Perform Under the Restructuring
            Support Agreement, and (II) Granting Related Relief (D.I. 5766, filed 7/26/21); and

     g)     Notice of Filing of Revised Proposed Order, Pursuant to Sections 363(b) and 105(a)
            of the Bankruptcy Code, (I) Authorizing the Debtors to Enter Into and Perform
            Under the Restructuring Support Agreement, and (II) Granting Related Relief (D.I.
            5769, filed 7/26/21).

     Status: This matter is going forward. The Debtors intend to call Messrs. Devang Desai
     (volunteer member of the National Executive Board and National Executive Committee
     and member of the Bankruptcy Task Force of the BSA), Roger C. Mosby (President and
     CEO of the BSA), Daniel Ownby (Volunteer Chair of the National Executive Board of the
     BSA), and Brian Whittman (Managing Director of Alvarez & Marsal North America,
     LLC), and as witnesses in support of this matter. Hartford intends to call Mr. John Kinney
     (Executive Vice President of The Hartford) as a witness in support of its objection to this
     matter.

5.   Motion to Exceed Page Limitation with Respect to Certain Insurers’ Objection to of
     Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and 105(a) of the
     Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform Under the
     Restructuring Agreement, and (II) Granting Related Relief (D.I. 5701, filed 7/22/21).

     Objection Deadline: At the Hearing.

     Responses Received: None.
         Case 20-10343-LSS         Doc 5786     Filed 07/27/21     Page 10 of 11




     Related Pleadings:    None.

     Status: This matter is going forward.

6.   Insurers’ Motion for Entry of an Order Authorizing Filing Under Seal Certain Documents
     Relating to Insurers’ Objections to Debtors’ Motion Relating to the Restructuring Support
     Agreement (D.I. 5710, filed 7/23/21).

     Objection Deadline: At the Hearing.

     Responses Received: None.

     Related Pleadings:    None.

     Status: This matter is going forward.

7.   Motion to Exceed Page Limitation Regarding Debtors’ Omnibus Reply in Further Support
     of Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b) and 105(a) of the
     Bankruptcy Code, (I) Authorizing Debtors to Enter Into and Perform Under the
     Restructuring Agreement, and (II) Granting Related Relief (D.I. 5764, filed 7/26/21).

     Objection Deadline: At the Hearing.

     Responses Received: None.

     Related Pleadings:    None.

     Status: This matter is going forward.



                      [Remainder of this page intentionally left blank]
         Case 20-10343-LSS    Doc 5786    Filed 07/27/21     Page 11 of 11




Dated: July 27, 2021           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                              /s/ Paige N. Topper
                               Derek C. Abbott (No. 3376)
                               Andrew R. Remming (No. 5120)
                               Paige N. Topper (No. 6470)
                               Michelle M. Fu (No. 6661)
                               1201 North Market Street, 16th Floor
                               P.O. Box 1347
                               Wilmington, Delaware 19899-1347
                               Telephone: (302) 658-9200
                               Email: dabbott@morrisnichols.com
                                      aremming@morrisnichols.com
                                      ptopper@morrisnichols.com
                                      mfu@morrisnichols.com
                               – and –

                               WHITE & CASE LLP
                               Jessica C. Lauria (admitted pro hac vice)
                               1221 Avenue of the Americas
                               New York, New York 10020
                               Telephone: (212) 819-8200
                               Email: jessica.lauria@whitecase.com

                               – and –

                               WHITE & CASE LLP
                               Michael C. Andolina (admitted pro hac vice)
                               Matthew E. Linder (admitted pro hac vice)
                               Laura E. Baccash (admitted pro hac vice)
                               Blair M. Warner (admitted pro hac vice)
                               111 South Wacker Drive
                               Chicago, Illinois 60606
                               Telephone: (312) 881-5400
                               Email: mandolina@whitecase.com
                                      mlinder@whitecase.com
                                      laura.baccash@whitecase.com
                                      blair.warner@whitecase.com

                               ATTORNEYS FOR THE DEBTORS AND
                               DEBTORS IN POSSESSION
